DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 02 May 2022 has been entered.  Claims 1-18, 20-34 and 36-41 are currently pending in the application.  Claims 29-34 and 36-41 are withdrawn.  The rejections of record from the office action dated 31 January 2022 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kendig et al. (US 2005/0159549 A1).
Regarding claims 1-18 and 20-28, Kendig discloses a multilayer film (i.e. composite film) that may comprise a outer structural layer that may comprise PET (self-supporting layer of a polymer film), an inner barrier/bulking/adhesive layer (i.e. optional primer layer between the polymer film and heat seal layer) and a heat seal layer comprising a composition that may comprise about 5 to about 60 wt% polyolefin and about 0.5 to about 35 wt% tackifier resin (i.e. heat seal layer; heat seal layer composition comprises a polyolefin plastomer (POP) resin and a tackifier; overlapping wherein the tackifier is present in an amount of at least 20% or at least 25% or 25% by weight of the heat seal composition, the total weight of the heat seal composition being 100%; overlapping the POP resin present in an amount of no more than 80% or 75% by weight of the heat seal composition, the total weight of the heat seal composition being 100%)(abstract, [0015], [0074]-[0077]).  Kendig discloses embodiments comprising a PET outer layer (polymer film is formed from a polar polymer; polyester; PET), PVDC or EVOH inner layer (halo polyvinylidene polymer, vinyl resin; PVDC) and the heat seal innermost layer ([0102], [0107], [0110], [0114]).  It is the examiner’s position that “about 35 wt%” tackifier as disclosed by Kendig ([0015]) overlaps and encompasses “at least 36% by weight” as required by the instant claims.
Regarding claims 2 and 4-5, the heat seal layer may comprise about 10 to about 80 wt% ethylene/alkyl (meth)acrylate that may be EMA or EA (i.e. EA, EMA)([0015], [0017]).
Regarding claims 7-14 and 17, Kendig discloses that the polyolefin may be ethylene copolymers and may be a copolymer of ethylene and 1-octene having 12 wt% octene (i.e. copolymer of ethylene and 1-octene; i.e. overlapping from 5 to 85 mol% alpha olefin comonomer) ([0037]). 
Regarding claims 22 and 28, Kendig discloses that the film may be biaxially oriented ([0073], [0092]).
Regarding claim 15, while there is no specific disclosure that the POP resin has a melting point of below 100°C, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to use a POP resin having a melting point of below 100°C in order to provide a heat seal that can be sealed at a temperature below 100°C depending on the end use of the film.
Regarding claim 16, while there is no specific disclosure that the POP resin has a number average molecular weight (Mn) from 5000 to 50000 Daltons, given that Mn will affect the processing properties and the strength of the film, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to use a POP resin having a number average molecular weight (Mn) from 5000 to 50000 Daltons in order to provide a heat seal that is strong and has good processing properties depending on the end use of the film.
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kendig et al. (US 2005/0159549 A1), using Engage® 8450 Data Sheet as an evidentiary reference.
Regarding claims 15-16, Kendig discloses all of the claim limitations as set forth above.  Kendig discloses that the polyolefin may be Engage® 8450 ([0037]).
Engage® 8450 Data Sheet states that the melting temperature of Engage® 8450 Data Sheet is 97°C (i.e. melting point of below 100°C)(Page 1).
Regarding claim 16, given that Kendig discloses an identical POP to that instantly claimed (i.e. ethylene 1-octene copolymer having a melting point of below 100°C), it is the examiner’s position that it will have an identical Mn absent evidence to the contrary.

Response to Arguments

Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive.
Applicant argues that Kendig does not teach tackifier in an amount of “at least 36% by weight”.
As set forth above, it is the examiner’s position that “about 35 wt%” tackifier as disclosed by Kendig ([0015]) overlaps and encompasses “at least 36% by weight” as required by the instant claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/           Primary Examiner, Art Unit 1782